UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-7238



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


CARL HARRISON,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Charles H. Haden II,
District Judge. (CR-97-143, CA-00-792)


Submitted:   October 9, 2002                 Decided:   February 3, 2003


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carl Harrison, Appellant Pro Se. Michael Lee Keller, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carl Harrison appeals the district court’s order denying his

Fed. R. Civ. P. 60(b) motion for reconsideration of a previous

order denying his 28 U.S.C. § 2255 motion.      Because Harrison only

raises claims that are identical to those raised in his first

habeas petition or that could have been raised in that petition,

Harrison’s Rule 60(b) motion was actually a successive habeas

petition under 28 U.S.C. § 2255.       As the district court stated in

denying Harrison’s motion, Harrison failed to comply with the

statutory procedures governing successive petitions.       See United

States v. Harrison, Criminal No: 2:97-00143-04 (S.D. W.Va. July 24,

2002).    We agree.   Harrison is not entitled to a certificate of

appealability from this determination because he cannot make “a

substantial showing of the denial of a constitutional right.”       28

U.S.C. § 2253(c)(2).     See also Slack v. McDaniel, 529 U.S. 473

(2000).   Accordingly, we deny a certificate of appealability, deny

leave to proceed in forma pauperis, and dismiss the appeal.     See 28

U.S.C. § 2253(c). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                             DISMISSED




                                   2